ORDER PER CURIAM Deborah Larsen (“Plaintiff’), on behalf of herself and those similarly situated, appeals from the judgment of the trial court, entered pursuant to jury verdict, in favor of Philip Morris USA Inc. (“Defendant”). For the reasons herein, we affirm. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).